Title: [February 1777]
From: Adams, John
To: 



      1777. Thursday Feby. 6th.
      
      
       Lodged last night for the first Time in my new Quarters, at Mrs. Ross’es in Markett Street, Baltimore a few Doors below the fountain Inn.
       The Gentlemen from Pensilvania and Maryland, complain of the growing Practice of distilling Wheat into Whisky. They say it will become a Question whether the People shall eat bread or drink Whisky.
       The Congress sits in the last House at the West End of Market Street, on the South Side of the Street. A long Chamber, with two fire Places, two large Closets, and two Doors. The House belongs to a Quaker, who built it for a Tavern.
      
      
       
        
   
   First entry in “Paper book” No. 28 (our D/JA/28), a stitched gathering of leaves without cover containing entries extending to 21 Nov. 1777 but with a gap from the beginning of March to mid-September.


       
       
        
   
   A memorial tablet now marks the site of this building at the corner of Liberty and Baltimore (formerly Market) Streets. See Edith Rossiter Bevan, “The Continental Congress in Baltimore, Dec. 20, 1776 to Feb. 27, 1777,” Md. Hist. Mag., 42:21–28 (March 1947), a useful compendium of information on Congress’ brief stay in Baltimore.


       
      
      

      7th Fryday.
      
      
       Dined, about half a Mile out of Town at Mr. Lux’s, with Dr. Witherspoon, Mr. S. Adams, Mr. Lovell, Mr. Hall, Dr. Thornton, a Mr. Harrison, Dr. and Mr. George Lux, and two Ladies Mrs. Lux and her Sister. This Seat is named Chatworth, and an elegant one it is. Has a large Yard, inclosed with Stone in Lime, and before The Yard two fine Rows of large Cherry Trees, which lead out to the public Road. There is a fine Prospect about it. Mr. Lux and his Son are sensible Gentlemen. I had much Conversation with George about the new form of Government adopted in Maryland.
       George is the young Gentleman, by whom I sent Letters to my friends from Philadelphia, when the Army was at Cambridge, particularly to Coll. Warren, whom and whose Lady Lux so much admired.
       The whole Family profess great Zeal in the American Cause. Mr. Lux lives like a Prince.
      
      
       
        
   
   The seat of William Lux, a merchant, shipowner, and Continental marine agent in Baltimore, was called Chatsworth. JA and Samuel Adams had written letters introducing Lux’s son George to James Warren in July 1775. See Charles O. Paullin, ed., Out-Letters of the Continental Marine Committee and Board of Admiralty, N.Y., 1914, 1:131; Bevan, “Continental Congress in Baltimore,” p. 27 and note; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:93–94.


       
      
      

      1777. Feb. 8. Saturday.
      
      
       Dined at the Presidents, with Mr. Lux, Messrs. Samuel and Robert Purveyance, Capt. Nicholson of the Maryland Frigate, Coll. Harrison, Wilson, Mr. Hall—upon New England Salt fish. The Weather was rainy, and the Streets the muddiest I ever saw.—This is the dirtyest Place in the World—our Salem, and Portsmouth are neat in Comparison. The Inhabitants, however, are excusable because they had determined to pave the Streets before this War came on, since which they have laid the Project aside, as they are accessible to Men of War. This Place is not incorporated. It is neither a City, Town, nor Burrough, so that they can do nothing with Authority.
      
      
       
        
   
   JA doubtless means the frigate Virginia, built in Maryland and commanded by James Nicholson; see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:423, and the next entry in this Diary. On Nicholson see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements..


       
      
      

      1777. Feby. 9. Sunday.
      
      
       Heard Mr. Allison. In the Evening walked to Fells Point, the Place where the Ships lie, a kind of Peninsula which runs out, into the Bason which lies before Baltimore Town. This Bason 30 Years ago was deep enough for large Tobacco ships, but since then has fill’d up, ten feet. Between the Town and the Point, We pass a Bridge over a little Brook which is the only Stream which runs into the Bason, and the only flux of Water which is to clear away the Dirt which flows into the Bason from the foul streets of the Town and the neighbouring Hills and Fields. There is a breast Work thrown up upon the Point, with a Number of Embrasures for Cannon facing the Entrance into the Harbour. The Virginia Frigate Capt. Nickolson, lies off in the Stream. There is a Number of Houses upon this Point. You have a fine View of the Town of Baltimore from this Point.
       On my Return, I stopped and drank Tea at Captn. Smiths, a Gentleman of the new Assembly.
      
      
       
        
   
   William Smith; he was to be elected to Congress on 15 Feb. (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:xlix–l; Biog. Dir. Cong.Biographical Directory of the American Congress, 1774–1949, Washington, 1950.; entry of 23 Feb., below).


        
   
   On the following day JA resigned his seat, which he had never been able to occupy, as chief justice of Massachusetts, thus ending a dilemma that had made him uncomfortable for many months. On 28 Oct. 1775 he was notified that the Council had chosen him “to be first or Chief Justice of the Superior Court of Judicature” (Perez Morton to JA, 28 Oct. 1775, Adams Papers). Difficulties in filling up the high court proved insuperable for some time, and there was also much criticism in Congress during 1776 of plural officeholding, which JA found embarrassing. See his Autobiography, where he discusses the matter at length (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:25–28). His letter of resignation was enclosed in one to John Avery, 10 Feb. 1777 (LbC, Adams Papers; enclosure printed in WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3: 25, note).


       
      
      

      1777 Feb. 16.
      
      
       Last Evening I supped with my Friends Dr. Rush and Mr. Sergeant at Mrs. Page’s over the Bridge. The two Coll. Lees, Dr. Witherspoon, Mr. Adams, Mr. Gerry, Dr. Brownson, made the Company. They have a Fashion in this Town of reversing the Picture of King G. 3d, in such Families as have it. One of these Topsy Turvy Kings was hung up in the Room, where we supped, and under it were written these Lines, by Mr. Throop, as we were told.
       
        Behold the Man who had it in his Power
        To make a Kingdom tremble and adore
        Intoxicate with Folly, See his Head
        Plac’d where the meanest of his Subjects tread
        Like Lucifer the giddy Tyrant fell
        He lifts his Heel to Heaven but points his Head to Hell.
       
      
      

      Feb. 17. Monday.
      
      
       Yesterday, heard Dr. Witherspoon upon redeeming Time. An excellent Sermon. I find that I understand the Dr. better, since I have heard him so much in Conversation, and in the Senate. But I perceive that his Attention to civil Affairs, has slackened his Memory. It cost him more Pains than heretofore to recollect his Discourse.
       Mr. Hancock told C.W. Colonel Whipple Yesterday, that he had determined to go to Boston in April. Mrs. H. was not willing to go till May, but Mr. H. was determined upon April.—Perhaps the Choice of a Governor, may come on in May.—What aspiring little Creatures we are! how subtle, sagacious and judicious this Passion is! how clearly it sees its Object, how constantly it pursues it, and what wise Plans it devises for obtaining it!
      
      

      1777. Feb. 21. Fryday.
      
      
       Dined Yesterday at Mr. Samuel Purveyances. Mr. Robert his Brother and Lady, the President and Lady, the two Coll. Lees and their Ladies, Mr. Page and his Lady, Coll. Whipple, Mrs. K. Quincy, a young Gentleman and a young Lady made the Company. A great Feast. The Virginia Ladies had Ornaments about their Wrists, which I dont remember to have seen before. These Ornaments were like Miniature Pictures, bound round the Arms with some Chains.
       This Morning received a long Card from Mr. H. expressing great Resentment about fixing the Magazine at Brookfield, against the Book binder and the General. The Complaisance to me and the Jealousy for the Massachusetts in this Message, indicate to me, the same Passion and the same design, with the Journey to Boston in April.
      
      
       
        
   
   Samuel and Robert Purviance were prominent merchants who had come to Baltimore from Ireland via Philadelphia in the 1760’s and were now engaged in supplying the Continental forces; correspondence on their business activities and especially on Samuel Purviance’s leading role in the Baltimore Committee of Correspondence, is printed in Robert Purviance, A Narrative of Events Which Occurred in Baltimore Town during the Revolutionary War, Baltimore, 1849, which is in some sense a family memoir. Among the other guests were Richard Henry and Francis Lightfoot Lee and Mann Page Jr., all delegates in Congress from Virginia; and “Mrs.” (i.e. Mistress, actually Miss) Katherine Quincy, sister of Mrs. President Hancock.


       
       
        
   
   Hancock’s “long Card” to JA has not been found; “the Book binder” was Henry Knox, recently commissioned brigadier general (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.). On the controversy over locating the Continental magazines, see Hancock to Washington, 29 Jan. 1777, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:226, and references there.


       
      
      

      1777. Feb. 23.
      
      
       Took a Walk with Mr. Gerry, down to a Place called Ferry Branch, a Point of Land which is formed by a Branch of the Patapsco on one Side and the Basin before the Town of Baltimore on the other. At the Point is a Ferry, over to the Road which goes to Anapolis. This is a very pretty Walk. At the Point you have a full view of the elegant, splendid Seat of Mr. Carroll Barrister. It is a large and elegant House. It stands fronting looking down the River, into the Harbour. It is one Mile from the Water. There is a most beautifull Walk from the House down to the Water. There is a descent, not far from the House. You have a fine Garden—then you descend a few Steps and have another fine Garden—you go down a few more and have another. It is now the dead of Winter, no Verdure, or Bloom to be seen, but in the Spring, Summer, and fall this Scaene must be very pretty.
       Returned and dined with Mr. William Smith a new Member of Congress. Dr. Lyon, Mr. Merriman, Mr. Gerry, a son of Mr. Smith, and two other Gentlemen made the Company. The Conversation turned, among other Things, upon removing the Obstructions and opening the Navigation of Susquehannah River. The Company thought it might easily be done, and would open an amazing Scaene of Business. Philadelphia will oppose it, but it will be the Interest of a Majority of Pensilvania to effect it.
       This Mr. Smith is a grave, solid Gentleman, a Presbyterian by Profession—a very different Man from the most of those We have heretofore had from Maryland.
       The Manners of Maryland are somewhat peculiar. They have but few Merchants. They are chiefly Planters and Farmers. The Planters are those who raise Tobacco and the Farmers such as raise Wheat &c. The Lands are cultivated, and all Sorts of Trades are exercised by Negroes, or by transported Convicts, which has occasioned the Planters and Farmers to assume the Title of Gentlemen, and they hold their Negroes and Convicts, that is all labouring People and Tradesmen, in such Contempt, that they think themselves a distinct order of Beings. Hence they never will suffer their Sons to labour or learn any Trade, but they bring them up in Idleness or what is worse in Horse Racing, Cock fighting, and Card Playing.
      
      
       
        
   
   Charles Carroll, “Barrister,” was so designated to distinguish him from his distant relative Charles Carroll of Carrollton; see W. Stull Holt, “Charles Carroll, Barrister: The Man,” Md. Hist. Mag., 31:112–126 (June 1936). Both served as Maryland delegates in Congress, though not concurrently (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:xlv–xlvi). The Barrister’s seat was called Mount Clare and is now a museum in Carroll Park, Baltimore. There is an illustrated article by Lilian Giffen, “‘Mount Clare,’ Baltimore,” Md. Hist. Mag., 42:29–34 (March 1947).


       
      
      

      1777. Feb. 28. Fryday.
      
      
       Last Evening had a good deal of free Conversation, with Mr. R. Purveyance. He seems to me to have a perfect Understanding of the affairs of this State. Men and Things are very well known to him.
       The object of the Men of Property here, the Planters &c., is universally, Wealth. Every Way in the World is sought to get and save Money. Landjobbers—Speculators in Land—little Generosity to the Public—little public Spirit.
      
       

      Feb. 29.
      
      
       
      
     